Wiswell, C. J.
This is a petition for partition of a township of land in Aroostook County, described in the petition as follows: “Township No. thirteen (13) in the seventh Range of Townships west of the east line of the State of Maine, excepting the Public Lots, the Township containing twenty-two thousand forty acres, exclusive of the Public Lots which have been set out,” and which are described in the petition.
At the hearing before the court at nisi prius, judgment for partition was ordered and commissioners were appointed. The only question raised by the exceptions, upon which the case comes to the law court, is as to the effect of two deeds offered by the respondent, one from the State Treasurer, attempting to convey land claimed to have been forfeited by the non-payment of taxes, and the other a quitclaim deed to the respondent from the grantee in the first deed.
The position of the respondent is that the petitioners are not entitled to a judgment for partition unless they "can show a clear legal title to the proportion of the premises claimed to be owned by them, invoking the rule established where a partition is sought in equity, Nash v. Simpson, 78 Maine, 142; Pierce v. Rollins, 83 Maine, 172, although this is, as we have seen, a petition for partition and not a bill in equity brought for partition; and that the deed from the State Treasurer is at least sufficient -to raise a doubt as to the title of the petitioners, or to create a cloud upon their title.
A sufficient answer to this position of the respondent is a reference to the’ description of the premises attempted to be sold and conveyed as forfeited from non-payment of taxes. The only description contained in this deed is as follows: “4520 acres in 13, Range 7, W. E. L. S.” The township containing, as we have seen over twenty-two thousand acres exclusive of the Public Lots. It has been uniformly held in numerous decisions of this court that such a description in a deed is utterly ineffectual to pass any title to any specific tract or acre in the Township or to convey any title whatever. Larrabee v. Hodgkins, 58 Maine, 412; Griffin v. Creppin, 60 Maine, *542270; Moulton v. Egery, 75 Maine, 485; Skowhegan Savings Bank v. Parsons, 86 Maine, 514; Millet v. Mullen, 95 Maine, 400. A deed with such a description is insufficient to create any doubt or cast any cloud upon the petitioners’ title, since a mere inspection of it shows upon its face that it conveyed no title. Briggs v. Johnson, 71 Maine, 235. The deed from the grantee in this last deed to the respondent contains a similar description and is equally insufficient to pass any title. The ruling of the Judge at nisi prius, that these deeds were ineffectual to pass any title and insufficient to create any cloud upon the petitioners’ title, was correct.

Exceptions overruled.